                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF CONNECTICUT


    KONSTANTINOS ZOGRAFIDIS,
        Petitioner,

                                                                         No. 3:18cv01566 (JAM)
                v.

    UNITED STATES OF AMERICA,
         Respondent.


                     ORDER DENYING MOTION FOR POST-CONVICTION RELIEF

            Petitioner Konstantinos Zografidis has filed a motion for post-conviction relief pursuant

to 28 U.S.C. § 2255 seeking to vacate his federal narcotics trafficking conviction. Because

Zografidis has not established plausible grounds for a grant of relief, I will deny the motion.

                                                  BACKGROUND

            On June 24, 2014, Zografidis appeared before the Court to enter a plea of guilty to a

charge of unlawfully conspiring to distribute cocaine. 1 His plea agreement reserved his right to

appeal the Court’s ruling denying his motion to suppress wiretap evidence in the case.2

            On January 27, 2016, the Court sentenced Zografidis principally to a term of 72 months

of imprisonment and to be followed by a 3-year term of supervised release. 3

            Zografidis appealed. By ruling dated April 4, 2018, the Second Circuit affirmed.4 The

Second Circuit rejected Zografidis’s challenge to his pre-trial motion to suppress the wiretap,




1
    See Doc. #944 to United States v. Zografidis, 3:12-cr-00117 (D. Conn.).
2
    Id. at 1.
3
    See Doc. #1313 to United States v. Zografidis, 3:12-cr-00117 (D. Conn.).
4
    See United States v. Papadakos, 729 F. App’x 41 (2d Cir. 2018).

                                                          1
concluding that this Court did not err when it rejected Zografidis’s claim that the Government

had failed to show a need to obtain a wiretap.5

            The Second Circuit also rejected Zografidis’s argument that the Court should have

conducted a hearing pursuant to Franks v. Delaware, 438 U.S. 154 (1978), to determine whether

the Government intentionally or recklessly made false statements in support of the wiretap

application. 6 It noted that “[t]he affidavit they [Zografidis and co-appellant Alfred Catino)]

offered in support of their argument that Confidential Witness 1 was, in fact, two different

individuals, was unclear and did not establish that Task Force Officer Cisero engaged in

deliberate falsehood or reckless disregard for the truth.” 7 It further noted that, even crediting

Zografidis’s claim of false statements, “the affidavit in support of the wiretap warrant application

contained sufficient factual information to support a finding of probable cause.”8

            The Second Circuit additionally rejected Zografidis’s claim that the Court erred when it

denied his motion to withdraw his guilty plea. It rejected Zografidis’s claims that he was not

adequately advised of the deportation consequences of his guilty plea and that there was not an

adequate factual basis for the plea.9 The Second Circuit noted Zografidis’s own words admitting

his guilt at his plea hearing: “I participated in a involvement [sic], drug transactions, buy, sell,

conspiracy, more or less. Knowingly, willfully, and voluntarily, okay. And I did all that, Your

Honor. Possess drugs, yes, I did that. Distribute drugs, yes, I did that.” 10




5
    See id. at 43-44.
6
    See id. at 44-45.
7
    Id. at 44.
8
    Id. at 45.
9
    See id. at 46.
10
     Id. at 46.

                                                    2
           Lastly, the Second Circuit rejected Zografidis’s challenges to the denial of the motion to

suppress evidence found during a search of his home. It concluded that Zografidis had waived

and not preserved his right in his plea agreement to challenge the Court’s denial of the motion to

suppress. 11

           On September 14, 2018, Zografidis filed a pro se motion for post-conviction relief

pursuant to 28 U.S.C. § 2255.12 The Court entered an order to show cause for the Government to

file a response, and the Government filed its response on December 16, 2018. 13 The Court

granted leave and an extension of time for Zografidis to file a reply to the Government’s

response. 14 Zografidis has otherwise filed dozens of additional submissions in support of his

motion that I have also reviewed and considered for purposes of this ruling. 15

                                                  DISCUSSION

           Zografidis seeks relief under 28 U.S.C. § 2255, a statute that allows a sentenced federal

prisoner to seek post-conviction relief on the ground that he has been convicted or sentenced in

violation of law. See Dhinsa v. Krueger, 917 F.3d 70, 80-81 (2d Cir. 2019). The burden rests on


11
     See ibid.
12
  Doc. #1. According to the federal Bureau of Prisons’ website, Zografidis was released from imprisonment on July
31, 2017. See Federal Bureau of Prisons, Find an Inmate, available at https://www.bop.gov/inmateloc/
[https://perma.cc/MXN2-7QT7] (last accessed July 6, 2021). His term of federal supervised release expired three
years later on July 31, 2020. At the time that Zografidis filed his motion for post-conviction relief, he was “in
custody” within the meaning of 28 U.S.C. § 2255 because he was still subject to the conditions of supervised
release. See Scanio v. United States, 37 F.3d 858, 860 (2d Cir. 1994). Although Zografidis is no longer on
supervised release, his challenge to his conviction is not moot because he may still be subject to deportation and
other collateral consequences as a result of the conviction. See Spencer v. Kemna, 523 U.S. 1, 9 (1998). On the other
hand, to the extent that Zografidis challenges the length of his sentence (and whether his counsel was effective at
sentencing), see, e.g., Doc. #29 at 1-2, this aspect of his motion is moot because Zografidis is no longer subject to
any sentence. See United States v. Martin, 974 F.3d 124, 141 (2d Cir. 2020).
13
     Docs. #6, #19.
14
  Docs. #23, #25. Over the course of the succeeding months, Zografidis filed numerous motions to supplement his
petition, and the Court entered an order for him to submit all materials he wished to submit by January 30, 2020.
Doc. #42. Zografidis has continued since then to file additional motions to supplement and for additional relief.
15
  See, e.g., Docs. #8, #9, #10, #11, #12, #15, #18, #20, #22, #24, #26, #27, #28, #33, #34, #35, #36, #38, #40, #43,
#45, #46, #47, #48, #49, #51, #52, #53, #54, #55.

                                                         3
the prisoner to show facts or law establishing that the conviction or sentence was unlawful. See

Lasher v. United States, 970 F.3d 129, 131 (2d Cir. 2020); United States v. Hoskins, 905 F.3d 97,

103 n.6 (2d Cir. 2018). Absent a plausible showing that facts exist which would warrant a grant

of relief, a court is not required to conduct an evidentiary hearing on a motion for post-

conviction relief under 28 U.S.C. § 2255, especially to the extent that the motion is before the

judge who presided over the underlying proceedings. See Lopez v. United States, 792 F. App'x

32, 38 (2d Cir. 2019).

         Ineffective assistance of counsel

         A claim of ineffective assistance of counsel is reviewed in light of the well-established,

two-part standard set forth by the Supreme Court in Strickland v. Washington, 466 U.S. 668

(1984). First, a defendant must show deficient performance—that counsel's conduct “fell below

an objective standard of reasonableness” established by “prevailing professional norms”—and,

second, a defendant must show that this deficient performance caused prejudice. Id. at 687–88.16

         As to the issue of whether counsel’s performance fell below the constitutional minimum,

a court must be “highly deferential” to the strategic choices of counsel and must “strongly

presume” that counsel “made all significant decisions in the exercise of reasonable professional

judgment.” Id. at 689-90. “This presumption is overcome only if counsel failed to act reasonably

considering all of the circumstances.” United States v. Rosemond, 958 F.3d 111, 121 (2d Cir.

2020). A court “must avoid the distorting effects of hindsight and consider the lawyer’s

perspective at the time the decision was made.” Ibid. “If the attorney made a strategic choice

after thoughtful consideration, that decision will be virtually unchallengeable.” Ibid.




16
  Unless otherwise indicated, this ruling omits internal quotation marks, alterations, citations, and footnotes in text
quoted from court decisions.

                                                           4
        As to the issue of whether any deficient performance by counsel caused prejudice, a court

must consider whether “there is a reasonable probability that, but for counsel's unprofessional

errors, the result of the proceeding would have been different.” United States v. Nolan, 956 F.3d

71, 79 (2d Cir. 2020). “A reasonable probability is a probability sufficient to undermine

confidence in the outcome.” Garner v. Lee, 908 F.3d 845, 862 (2d Cir. 2018).

        A similar “two-part ... test applies to challenges to guilty pleas based on ineffective

assistance of counsel.” Hill v. Lockhart, 474 U.S. 52, 58 (1985). The prejudice prong in this

context “focuses on whether counsel’s constitutionally ineffective performance affected the

outcome of the plea process.” Id. at 59. In other words, “the defendant must show that there is a

reasonable probability that, but for counsel’s errors, he would not have pleaded guilty and would

have insisted on going to trial.” Id.; see also Kovacs v. United States, 744 F.3d 44, 51-52 (2d Cir.

2014) (discussing various ways that prejudice may be shown in guilty plea context).

        The Court agrees with those reasons stated at length by the Government why Zografidis

has failed to allege a plausible claim for ineffective assistance of counsel. To the extent that

Zografidis claims that his counsel allowed him to plead guilty while not competent to do so, this

claim is betrayed by the transcript of the guilty plea hearing in which the Court took extensive

measures to ensure that Zografidis was competent and that his plea was knowing and

voluntary. 17

        Zografidis has similarly failed to make a plausible showing that his counsel was

ineffective by reason of any misadvice concerning the potential deportation consequences of his

plea. To the contrary, any possible misadvice was harmless in light of the advisory in the plea




17
  Doc. #19 at 14-15; see also Doc. #1131 at 11-12 to United States v. Zografidis, 3:12-cr-00117 (D. Conn.) (guilty
plea transcript).

                                                        5
agreement that “removal is presumptively mandatory” and Zografidis’s agreement “that he wants

to plead guilty regardless of any immigration consequences that his plea may entail, even if the

consequence is automatic removal from the United States.”18 Moreover, the Court advised

Zografidis during the guilty plea hearing that it was “very likely, since you’re not a U.S. citizen,

you could be subject to deportation or removal from the United States” and that “you should

assume, for purposes of today, you’re going to face that kind of proceeding.” 19 Rather than

claiming (as he does now) that his counsel misadvised him about the potential immigration

consequences, Zografidis told the Court that “I’ll have to take that up with the Immigration

Department if it comes to that.” 20

         Nor has Zografidis shown that his counsel was ineffective with respect to any aspect of

the defense of his case. His counsel challenged the wiretap (including preserving the right of

Zografidis to argue his challenge on appeal and then pressing the challenge on appeal). His

counsel challenged the search of Zografidis’s home (including by means of contesting the

Government’s evidence at a suppression hearing). And his counsel challenged the drug quantity

attribution for purposes of sentencing (including by way of contesting the Government’s

evidence at a Fatico hearing). Although Zografidis strenuously disagrees with the outcome of the

Court’s rulings against him, he has not made a plausible showing that the representation by his




18
  Doc. #19 at 16; see also Doc. #944 at 6-7 to United States v. Zografidis, 3:12-cr-00117 (D. Conn.) (guilty plea
agreement).
19
  Doc. #19 at 16-17; Doc. #1131 at 22-23 to United States v. Zografidis, 3:12-cr-00117 (D. Conn.) (guilty plea
transcript).
20
  Id. at 23. Zografidis misplaces his reliance on Dat v. United States, 920 F.3d 1192 (8th Cir. 2019), a case in which
the defendant was only equivocally warned by his plea agreement and during his guilty plea colloquy about the
potential immigration consequences of a plea of guilty. Id. at 1195.

                                                          6
counsel fell below a constitutional minimum of competence, much less that any deficiency in the

quality of representation resulted in prejudice.21

           During the course of his suppression hearing, Zografidis testified under oath and admitted

under cross-examination that he possessed 80 to 90 grams of cocaine in a safe inside his

residence. 22 At his guilty plea hearing, Zografidis told the Court that “the evidence is

overwhelming against me.” 23 Then at his sentencing, Zografidis further stated: “Your Honor, I

take responsibility for my actions. I did. Yes, I did distribute to my friends.” 24 Zografidis’s own

incriminating admissions preclude any conclusion that the alleged missteps by his counsel

resulted in prejudice.

           Additional challenges

           Apart from his claim of ineffective assistance of counsel, Zografidis challenges the

validity of the wiretap orders as well as the Government’s collection and presentation of

evidence against him. He objects in minute detail to specific items of evidence and the basis for

the Government’s claims of his wrongdoing. For example, Zografidis engages in a paragraph-by-

paragraph review and refutation of the allegations set forth by a law enforcement agent in one of

the wiretap affidavits. 25 He similarly conducts a line-by-line review and commentary about the

basis for many of the particular statements in several DEA investigative reports.26 Thus, he



21
  To the extent that Zografidis claims his counsel failed to file an appeal as he requested, see Doc. #32, this claim is
refuted by the fact that counsel negotiated a conditional plea agreement that allowed him to appeal and in fact did
appeal.
22
  Doc. #998 at 113-15 to United States v. Zografidis, 3:12-cr-00117 (D. Conn.) (suppression hearing transcript); see
also Doc. #1390 at 29 to United States v. Zografidis, 3:12-cr-00117 (D. Conn.) (describing Zografidis’s
incriminating admissions).
23
     Doc. #19 at 15; Doc. #1131 at 11 to United States v. Zografidis, 3:12-cr-00117 (D. Conn.) (guilty plea transcript).
24
     Doc. #1390 at 37-38 to United States v. Zografidis, 3:12-cr-00117 (D. Conn.) (sentencing transcript).
25
     See Doc. #1 at 20-29.
26
     See id. at 10-20.

                                                            7
speculates how either the presence or absence of the sound of windshield wipers in the

background during the course of certain tape-recorded conversations casts doubt on the

authenticity of the recordings and on the Government’s claims about when incriminating

conversations took place. 27 Likewise, he speculates on the basis of the sound quality of certain

recordings that these recordings must have been obtained by illegally wiretapping his cellphone

rather than by means of a consensually recorded conversations involving a cooperating

informant. 28 Similar examples abound throughout his filings.

           In essence, Zografidis seeks a wholesale review and re-weighing of most of the evidence

against him despite his guilty plea and multiple incriminating admissions. I agree with the

Government why none of these challenges do not furnish the basis for post-conviction relief.29

They are barred because Zografidis has not shown cause for his failure to raise them on direct

appeal. See United States v. Thorn, 659 F.3d 227, 231 (2d Cir. 2011). Moreover, “[i]t is well

settled that a defendant who knowingly and voluntarily enters a guilty plea waives all non-

jurisdictional defects in the prior proceedings.” United States v. Garcia, 339 F.3d 116, 117 (2d

Cir. 2003). The mandate rule similarly forecloses Zografidis from re-litigating issues that were

resolved against him on direct appeal, such as the validity of the wiretap and the Court’s denial

of his motion to withdraw his guilty plea. See Yick Man Mui v. United States, 614 F.3d 50, 53-54

(2d Cir. 2010).




27
     See Doc. #10 at 1-2
28
  Doc. #10 at 3-5; see also, e.g., Docs. #33, #34, #35, #36, #51 (alleging discrepancies and inaccurate statements in
law enforcement reports and affidavits).
29
     Doc. #19 at 8-13.

                                                          8
         Accordingly, Zografidis has not stated plausible grounds to conclude that his conviction

for conspiring to distribute cocaine was secured in violation of his constitutional rights. Because

Zografidis has not made a plausible showing for relief, an evidentiary hearing is not warranted.

                                           CONCLUSION

         For the reasons stated above, the Court DENIES the motion for post-conviction relief

pursuant to 28 U.S.C. § 2255. Because Zografidis has not made a substantial showing of the

denial of a constitutional right, see 28 U.S.C. § 2253(c)(2), no certificate of appealability shall

enter.

         The Clerk of Court shall enter judgment in favor of the United States and close this case.

         It is so ordered.

         Dated at New Haven this 6th day of July 2021.

                                                      /s/ Jeffrey Alker Meyer
                                                      Jeffrey Alker Meyer
                                                      United States District Judge




                                                  9
